838 So.2d 689 (2003)
Michael J. SATZ, State Attorney, and the State of Florida, Appellant,
v.
Lawrence RUNION, Appellee.
No. 4D02-3225.
District Court of Appeal of Florida, Fourth District.
March 5, 2003.
Rehearing Denied March 12, 2003.
Charlie Crist, Attorney General, Tallahassee, and Maria J. Patullo, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
The State Attorney for the Seventeenth Judicial Circuit, Michael J. Satz, and the State of Florida appeal an order of the criminal circuit court, which granted the defendant's motion to enforce a plea agreement and ordered the state attorney to dismiss civil commitment proceedings under the Jimmy Ryce Act. We treat this appeal as a petition for certiorari. State v. Stapleton, 764 So.2d 886 (Fla. 4th DCA 2000); State v. Pettis, 520 So.2d 250 (Fla. 1988).
The trial court's order deviated from the essential requirements of the law and will result in irreparable harm. As this Court has recently noted, "any bargain a defendant may strike in a plea agreement in a criminal case could have no bearing on a *690 subsequent involuntary commitment under the Jimmy Ryce Act...." Krischer v. Faris, 838 So.2d 600 at 602 (Fla. 4th DCA 2003) (citing Murray v. Regier, 27 Fla. L. Weekly S1008, ___ So.2d ___, 2002 WL 31728885 (Fla. Dec. 5, 2002)). The petition is granted and the trial court's order is quashed.
STEVENSON, GROSS and MAY, JJ., concur.